Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 05/16/2022. Claims 2-5, 7-11, 13-17 and 19 are pending in the application and have been examined. Claims 2, 4, 8-10, 13-14 and 16 have been amended. 

Response to Arguments
Applicant’s argument on Double Patenting:
The rejection for claims 2, 4, 7-8, 10, 13-14, 16 and 19 have been withdrawn because a terminal disclaimer has filed on 7/05/2022.
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 8-13 filed on 05/16/2022, with respect to the rejection(s) of claims 2-5, 7-11, 13-17 and 19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Examiner’s Amendment
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Michael J. Lenisa (Reg. No. 72,724), on 06/30/2022.

The claims, which were filed on 05/16/2022, have been amended as follows: 

1.	(Cancelled)  

2.	(Currently Amended) An apparatus to coordinate receipt of monitoring information, the apparatus comprising:
a first hardware-implemented session controller to, in response to a message received via a load balancer:
extract an identifier of a second session controller from a session identifier included in the received message; 
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message; 
determine whether the time of last activity is within a threshold period of a time of receipt of the message; 
in response to the determination that the time of last activity is within the threshold period of the time of receipt of the message, cause a monitoring data processor to extract monitoring information and store the monitoring information in a first session database associated with the first session controller; 
in response to the determination that the time of last activity is within the threshold period of the time of receipt of the message, transmit, via the communicator and to the second session controller, an instruction to cause the secondHANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 13Attorney Docket No. 20004/129413US02Response to the Office Action mailed February 16, 2022U.S. Serial No. 16/572,202 session controller to update the time of last activity in a second session database stored at the second session controller, the second session database separate from the first session database; and 
a log aggregator to combine monitoring information corresponding to a single session, wherein the monitoring information corresponding to the single session is stored in at least the first session database and the second session database, the log aggregator to provide the monitoring information corresponding to the single session to a report generator.  

3.	(Previously Presented) The apparatus of claim 2, wherein the session identifier included in the received message includes a globally unique identifier (GUID) and a session originating server identifier, the session originating server identifier to identify the second session controller.  

4.	(Currently Amended) The apparatus of claim 2, wherein the first session controller is to, in response to a determination that the time of last activity is not within the threshold period of the time of the receipt of the message, transmit an instruction to a media device, the instruction to cause the media device to transmit a second request for a new session.  

5.	(Previously Presented) The apparatus of claim 2, wherein the message is distributed to the first session controller by the load balancer based on a round-robin load balancing algorithm.  

6.	(Cancelled) HANLEY, FLIGHT & ZIMMERMAN, LLCPage 3 of 13 Attorney Docket No. 20004/129413US02Response to the Office Action mailed February 16, 2022 U.S. Serial No. 16/572,202  

7.	(Currently Amended) The apparatus of claim 2, wherein the first session controller is to, in response to a determination that the message received via the load balancer does not include [[a]] the session identifier, create a new session identifier, the new session identifier to include an identifier of the first session controller.  

8.	(Currently Amended) At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor of a first session controller to at least: 
in response to a message received via a load balancer, extract an identifier of a second session controller from a session identifier included in the received message; 
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message; 
in response to a determination that the time of last activity is within a threshold period of a time of receipt of the message: 
store monitoring information extracted from the message in a first session database of the first session controller; 
transmit, to the second session controller, an instruction to update the time of last activity of the session in a second session database stored at the second session controller, the second session database separate from the first session database; andHANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 13Attorney Docket No. 20004/129413US02Response to the Office Action mailed February 16, 2022U.S. Serial No. 16/572,202 
combine monitoring information corresponding to a single session, wherein the monitoring information corresponding to the single session is stored in at least two different session databases including the first session database and the second session database, and provide the monitoring information corresponding to the single session to a record generator.  

9.	(Previously Presented) The at least one computer readable storage medium of claim 8, wherein the session identifier included in the received message includes a globally unique identifier (GUID) and a session originating server identifier, the session originating server identifier to identify the second session controller.  

10.	(Currently Amended) The at least one computer readable storage medium of claim 8, wherein the instructions, when executed, cause the processor to, in response to a determination that the time of last activity is not within the threshold period of the time of the receipt of the message, transmit a session request instruction to a media device, the session request instruction to cause the media device to transmit a second request for a new session.  

11.	(Currently Amended) The at least one computer readable storage medium of claim 8, wherein the message is routed to the first session controller by the load balancer based on a round-robin load balancing algorithm.  

12.	(Cancelled) HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 13 Attorney Docket No. 20004/129413US02Response to the Office Action mailed February 16, 2022 U.S. Serial No. 16/572,202  

13.	(Currently Amended) The at least one computer readable storage medium of claim 8, wherein the instructions, when executed, cause the processor to, in response to a determination that the message received via the load balancer does not include [[a]] the session identifier, create a new session identifier, the new session identifier to include an identifier of the first session controller.  

14.	(Currently Amended) A method to coordinate receipt of monitoring information, the method comprising:
in response to a message received from a load balancer, extracting, by executing an instruction with a processor of a first session controller, an identifier of a second session controller from a session identifier included in the received message; 
requesting, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message; and
in response to a determination that the time of last activity is within a threshold period of a time of receipt of the message: 
storing monitoring information extracted from the message in a first session database of the first session controller; and 
transmitting, to the second session controller, an instruction to update the time of last activity of the session in a second session database stored at the second session controller, the second session database separate from the first session database; and
HANLEY, FLIGHT & ZIMMERMAN, LLCPage 6 of 13Attorney Docket No. 20004/129413US02Response to the Office Action mailed February 16, 2022U.S. Serial No. 16/572,202combining monitoring information corresponding to a single session, wherein the monitoring information corresponding to the single session is stored in at least the first session database and the second session database, and providing the monitoring information corresponding to the single session to a record generator.  

15.	(Currently Amended) The method of claim 14, wherein the session identifier included in the received message includes a globally unique identifier (GUID) and a session originating server identifier, the session originating server identifier to identify the second session controller.  

16.	(Currently Amended) The method of claim 14, further including, in response to a determination that the time of last activity is not within the threshold period of the time of the receipt of the message, transmitting a session request instruction to a media device, the session request instruction to cause the media device to transmit a second request for a new session.  

17.	(Currently Amended) The method of claim 14, wherein the message is routed to the first session controller by the load balancer based on a round-robin load balancing algorithm.  

18.	(Cancelled)  

19.	(Currently Amended) The method of claim 14, further including, in response to a determination that the message received via the load balancer does not include [[a]] the session identifier, creating a new session identifier, the new session identifier to include an identifier of the first session controller.

Allowable Subject Matter
Claims 2-5, 7-11, 13-17 and 19 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks in addition to the proposed amendments  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
- 29 -DOCS 123144-014UT1/2670836.1
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445